                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


STEPHEN LEVI WILSON,

               Plaintiff,
                                                         Civil Action 2:21-cv-1438
       v.                                                Judge James L. Graham
                                                         Magistrate Judge Elizabeth P. Deavers

FAYETTE COUNTY JAIL, et al.,

               Defendants.


                            REPORT AND RECOMMENDATION

       On March 31, 2021, Plaintiff filed a motion for leave to proceed in forma pauperis.

(ECF No. 1.) The Affidavit stated that Plaintiff was incarcerated in the Fayette County Jail.

(Id.) On April 2, 2021, the Clerk’s office issued a Deficiency Notice to Plaintiff advising him

that his filing did not comply with 28 U.S.C. § 1915 because the motion was not accompanied by

a copy of his trust fund statement containing the last six months of activity. (ECF No. 2.) The

Notice directed Plaintiff to cure the deficiency within 30 days. (Id.) When Plaintiff did not, the

Court issued an Order and Deficiency Notice on May 17, 2021, directing Plaintiff to file a

Motion and to provide a copy of Plaintiff’s prison trust fund account statement from his

institution(s) of incarceration showing at least the past six months' transactions. (ECF No. 3.)

The Court cautioned Plaintiff that his failure to do so would result in dismissal of this action for

failure to prosecute. (Id.) The Court’s docket does not reflect that the mailings to Plaintiff were

returned.
       “When a prisoner files a complaint in the district court, the inmate must either pay the

entire filing fee, or request leave to proceed in forma pauperis ‘without prepayment of fees or

security therefor’ under 28 U.S.C. § 1915(a)(1).” In re Prison Litig. Reform Act, 105 F.3d at

1131 (citing 28 U.S.C. § 1915(a) (1). “Submission of an sufficient affidavit and a certified trust

fund account in accordance with [§ 1915(a)(2) ] are statutory requirements for proceeding in

forma pauperis.” McCullough v. Fed. Bureau of Prisons, No. 13–10282, 2013 WL 2147001, at

*1 (E.D. Mich. May 16, 2013) (citing McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir.

1997) (overruled on other grounds)). The United States Court of Appeals for the Sixth Circuit

describes the Court’s responsibility when an individual has failed to pay the filing fee or submit

the required forms as follows:

       If an inmate not paying the full filing fee fails to provide an affidavit of indigency
       or trust account statement, the district court shall notify the prisoner of the
       deficiency and the prisoner shall have thirty (30) days from the date of the
       deficiency order to correct the error or pay the full filing fee. If the prisoner does
       not comply with the district court’s directions, the district court shall presume that
       the prisoner is not a pauper, and assess the inmate the full amount of fees. The
       district court must then order the case dismissed for want of prosecution.

In re Prison Litig. Reform Act, 105 F.3d at 1132.

       To date, Plaintiff has failed to respond to the Court’s Order. This matter is, therefore,

before the Court for consideration of Plaintiff’s failure to comply with its Order and failure to

prosecute. For the reasons set forth above, it is RECOMMENDED that Plaintiff be

ASSESSED the full filing fee of $402.00. It is further RECOMMENDED that this action be

DISMISSED without prejudice.

                                 PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and
Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).

Date: June 29, 2021                                      /s/ Elizabeth A. Preston Deavers
                                                        ELIZABETH A. PRESTON DEAVERS
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   3
